Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153081(125)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                     Justices
                                                                    SC: 153081
  v                                                                 COA: 325741
                                                                    Wayne CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of amicus curiae Attorney General to
  share the oral argument time with counsel for plaintiff-appellant is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 20, 2017
                                                                              Clerk